Citation Nr: 1325602	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  09-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a thoracic spine disability.  



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel











INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2004 to June 2004 and from August 2005 to November 2006.  He also served in the Puerto Rico Army National Guard and he was on active duty for training in 2008 when he suffered a head injury and concussion. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

While on appeal in a rating decision in May 2013, the RO granted service connection for disc disease of the cervical spine.  Service connection for disc disease of the lumbar spine had been granted previously.

On VA examination in August 2012, the VA examiner stated that the disability of thoracic spine was not directly related to service, but the VA examiner did not specifically address whether the disability was aggravated by the service-connected disabilities of the spine.  

As the record is insufficient to decide the claim under the applicable theories of service connection, further development under the duty to assist is needed.






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that: 

The disability of the thoracic spine is caused by or aggravated by the service-connected disabilities of cervical or lumbar segments of the spine or both.  

If formulating an opinion on aggravation, "aggravation" means a permanent increase in severity, that is, an irreversible worsening of a disability as a result of a service-connected disability or disabilities beyond the natural clinical course of the nonservice-connected disability as contrasted to a temporary worsening of symptoms.

The Veteran's file must be provided to the VA examiner for review.  

2.  After the above development, adjudicate the claim of service connection for a disability of the thoracic spine.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


